DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 19 January 2022 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: the word “poly(ethylene sebicate)” recited in paragraphs 00017, 00055, and 00073 is a misspelling of the word “poly(ethylene sebacate)”. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites the word “poly(ethylene sebicate)” in line 3 which is a misspelling of the word “poly(ethylene sebacate)”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “…and from about 0.1 to about 25 mole percent monomer residues of a third 3-hydroxyalkanoate selected from the group consisting of poly(hydoxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate), and mixtures thereof” which renders the claim indefinite because none of poly(hydoxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate) are monomers.  Rather, the terms poly(hydoxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate) indicate an oligomer or a polymer. Since the claim uses the phrase “monomer residues of a third 3-hydroxyalkanoate” which indicates a monomer in combination with a recitation of an oligomeric/polymeric species, it is unclear what the claimed third 3-hydroxyalkanoate is supposed to be.  Additionally, Applicant’s specification does not provide guidance on how to interpret the terpolymer limitation recited in claim 5.  Thus, the claim is indefinite.  For the purpose of examination, the Examiner will interpret a composition which meets the limitations of claim 1 and comprises a terpolymer comprising 3-hydroxybutryate and 3-hydroxyalkanoate residues as meeting the limitations of claim 5. It is noted that Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., US 2004/0225269 (“Zhao”).
Regarding claims 1 and 7, Zhao discloses a biodegradable, moldable resin composition comprising a blend a polyhydroxyalkanoate (PHA) resin and a thermoplastic (co)polymer [abstract, 0001, 0007].  Zhao teaches an example of the disclosed composition comprising 55 wt% of a PHA resin, 2 wt% of a polyhydroxybutyrate particles, 10 wt% of dimethyl sebacate, 2 wt% of TiO2, 1 wt% of euracamide, and 30 wt% of polylactic acid (PLA) [0084, Example 4]. The PHA resin in the example composition is a poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin comprising from 10 to 12 wt% of 3-hydroxyhexanoate [0084, Example 4].
The poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin in example composition of Zhao reads on the polymer recited in claim 1.  The proportion of 3-hydroxybutyrate monomer in the poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin reads on the claimed range of amounts when converted to molar percentage.  The PHB particles read on the nucleating agent recited in claim 1 and the polyhydroxybutyrate recited in claim 7.
While Zhao is silent regarding the resin composition being adapted for forming a biodegradable container closure, it is noted that the composition disclosed by Zhao is moldable and therefore is understood to be readily capable of being shaped into a container closure.  Additionally, it is noted that Applicant’s specification does not provide any description as to what is specifically required for a composition to be considered to be “adapted for forming a biodegradable container closure”.  As such, the composition disclosed by Zhao is reasonably interpreted as reading on a composition that is adapted to form a biodegradable container closure as claimed. 
Regarding claims 2 and 3, the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) resin in the example composition reads on the poly(hydroxyalkanoate) recited in claim 2 and the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) recited in claim 3.  The poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) resin is present in an amount of 55 wt% which reads on the claimed range of amounts.  The titanium dioxide present in the example composition reads on the claimed filler.  The amount of titanium dioxide reads on the amount recited in claim 2.
Regarding claim 9, the PLA resin component and the amounts thereof in Zhao’s example composition reads on the claimed poly(lactic acid) and the claimed range of amounts.
Regarding claim 10, the euracamide component of the example composition reads on the claimed fatty acid amide slip agent. 
Regarding claims 11 and 12, Zhao is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the composition disclosed by Zhao is identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that the composition disclosed by Zhao is identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition would inherently meet the limitations of claims 11 and 12 (see MPEP 2112 II and V).

Claims 1, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al., US 2016/0340491 (“Minami”).
Regarding claims 1 and 7, Minami discloses a mold resin composition comprising a polyhydroxyalkanoate resin and pentaerythritol [abstract, 0008-0021, 0071].  Minami discloses an example of the moldable resin composition comprising 100 parts by weight of poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) (i.e. P3HB-co-3HHx) and 1 part by weight of pentaerythritol [0074-0082, Table 1, Example 1]. The P3HB-co-3HHx consists of 5.6 mol% of 3-hydroxyhexanoate and 94.4 mol% of 3-hydroxybutyrate [0082].  The P3HB-co-3HHx of the example composition of Minami reads on the polymer recited in claim 1. The pentaerythritol reads on the nucleating agent recited in claim 1 and the pentaerythritol recited in claim 7. The amount of P3HB-co-3HHx and pentaerythritol of the example composition of Minami reads on the amounts recited in claims 1 and 7.
While Minami is silent regarding the resin composition being adapted for forming a biodegradable container closure, it is noted that the composition disclosed by Minami is moldable and therefore is understood to be readily capable of being shaped into a container closure.  Additionally, it is noted that Applicant’s specification does not provide any description as to what is specifically required for a composition to be considered to be “adapted for forming a biodegradable container closure”.  As such, the composition disclosed by Minami is reasonably interpreted as reading on a composition that is adapted to form a biodegradable container closure as claimed. 
Regarding claim 6, the P3HB-co-3HHx of the example composition of Minami has a molecular weight of 600,000 [0083].
Regarding claims 11 and 12, Minami is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the composition disclosed by Minami is identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that the composition disclosed by Minami is identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition would inherently meet the limitations of claims 11 and 12 (see MPEP 2112 II and V).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy, US 2012/0041109 (“Krishnaswamy”).
Regarding claim 1, Krishnaswamy discloses a moldable, biodegradable resin composition comprising a calcium carbonate, a nucleating agent, and a blend of PHA resins [abstract, 0015-0018, 0023, 0063-0106]. The blend of PHA resins may consist of a) a poly(3-hydroxybutryate-co-4-hydroxybutyrate) and b) a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) [0018]. The poly(3-hydroxybutryate-co-4-hydroxyhexanoate) comprises from 3 to 15% 3-hydroxyhexanoate and thus comprises from 85 to 97% 3-hydroxybutyrate [0018]. The blend of PHA resins comprises from 5 to 95 wt% of polymer a) (i.e. poly(3-hydroxybutyrate-co-4-hydroxybutyrate) and from 5 to 95 wt% of polymer b) (i.e. poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) [0018].  The poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) reads on the polymer recited in claim 1. The amount of calcium carbonate ranges from about 3 to about 50 wt% [0016]. The nucleating agent may be, inter alia, polyhydroxybutyrate and may be present in amounts of from 0.1 to 20 wt% [0159, 0162]. Krishnaswamy does not teach or suggest that the resin composition is required to comprise any additional components and therefore the composition may consist of the above described components.  As such, it is evident that the ranges of amounts of poly(3-hydroxybutryate-co-3-hydroxyhexanoate) and nucleating agent taught by Krishnaswamy overlap or encompass, and therefore render obvious the claimed ranges of amounts of polymer and nucleating agent (see MPEP 2144.05).
While Krishnaswamy is silent regarding the resin composition being adapted for forming a biodegradable container closure, it is noted that the composition disclosed by Krishnaswamy is moldable and therefore is understood to be readily capable of being shaped into a container closure.  Additionally, it is noted that Applicant’s specification does not provide any description as to what is specifically required for a composition to be considered to be “adapted for forming a biodegradable container closure”.  As such, the composition disclosed by Krishnaswamy is reasonably interpreted as reading on a composition that is adapted to form a biodegradable container closure as claimed. 
Regarding claims 2 and 3, the calcium carbonate component of the composition taught by Krishnaswamy reads on the claimed additional additive. The poly poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) reads on the poly(hydroxyalkanoate) recited in claims 2 and 3. The ranges of amounts of the calcium carbonate and poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) taught by Krishnaswamy reads on or renders obvious the ranges recited in claim 2.
Regarding claim 6, Krishnaswamy teaches that the molecular weight of the PHA resins in the composition ranges from 400,000 to 1,500,000 [0109].
Regarding claim 7, the nucleating agent may be, inter alia, polyhydroxybutyrate [0162].
Regarding claim 8, the calcium carbonate taught by Krishnaswamy reads on the claimed calcium carbonate and the disclosed ranges of amount overlaps, and therefore render obvious, the claimed range of amounts.
Regarding claim 9, the composition may additionally comprise 5 to 95 wt% of a non-polyhydroxyalkanaote polymer such as poly(butylene succinate) [0121].
Regarding claims 11 and 12, Krishnaswamy is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the teachings of Krishnaswamy encompasses compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that Krishnaswamy teaches compositions which are identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the compositions of Krishnaswamy would inherently meet the limitations of claims 11 and 12 (see MPEP 2112 II and V).
Regarding claim 13, Krishnaswamy teaches branching the PHA resin in order to improve melt strength [0136]. Krishnaswamy goes on to teach inducing branching via the addition of from 0.05 to 2 wt% of an organic peroxide [0147, 0148].

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse, WO 2004/076582 A1 (“Whitehouse”)(copy provided herewith) in view of Zhao.
Regarding claim 1, Whitehouse discloses a biodegradable, moldable resin composition comprising at least 51 wt% of a first PHA copolymer resin and at most 49 wt% of a second PHA copolymer resin (abstract, page 10 lines 16-28, page 13 lines 21-24).  The first PHA copolymer resin comprises comonomers 1-A and 1-B wherein in comonomer 1-A is 3-hydroxybutyrate and comonomer 1-B is present in the first PHA copolymer in amounts of at most 50 mol% (claims 1, 13, 15, 18, and 21). As such, Whitehouse reasonably teaches that the first PHA copolymer comprises at least 50 mol% of 3-hydroxybutryate which reads on the polymer recited in claim 1. The first PHA copolymer is present in a range of amounts which encompasses, and therefore renders obvious, the range of amount of the polymer recited in claim 1.  
Whitehouse further teaches that the resin composition may comprise nucleating agents (page 11, lines 5-6). 
While Whitehouse is silent regarding the resin composition being adapted for forming a biodegradable container closure, it is noted that the composition disclosed by Whitehouse is moldable and therefore is understood to be readily capable of being shaped into a container closure.  Additionally, it is noted that Applicant’s specification does not provide any description as to what is specifically required for a composition to be considered to be “adapted for forming a biodegradable container closure”.  As such, the composition disclosed by Whitehouse is reasonably interpreted as reading on a composition that is adapted to form a biodegradable container closure as claimed. 
Whitehouse is silent regarding the amount of nucleating agent in the composition.
Zhao discloses a moldable resin composition based on a PHA resin wherein the composition comprises a nucleating agent [abstract, 0001, 0007, 0053, 0066].  Zhao teaches that nucleating agents are generally used to increase the crystallization rate, reduce crystal size, and improve transparency [0053].  Zhao goes on to teach incorporating the nucleating agent in amounts of from about 0.1 to about 5 wt% [0053].  
Whitehouse and Zhao are both directed towards moldable resin compositions based on a PHA resin wherein the composition comprises a nucleating agent.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a nucleating agent into the composition of Whitehouse in amounts range from 0.01 to about 5 wt% as taught by Zhao because this range of amounts was art recognized to be suitable for nucleating PHA resin compositions. The range of amount of nucleating agent in the resulting composition would have rendered obvious the claimed range of amounts of nucleating agent.
Regarding claims 2-4, Whitehouse teaches that the second PHA copolymer resin may be a copolymer of 3-hydroxybutyrate and 3-hydroxyhexanoate wherein the 3-hydroxyhexanoate is present in the second PHA copolymer in amounts of up to 99 wt% (claims 18-19) which reads on the poly(hydroxyalkanoate) copolymer recited in claim 2, the poly-3-hydroxybutyrate-co-3-hydroxyhexanoate recited in claim 3, and the poly(hydroxyalkanoate) comprising poly(hydroxyhexanoate) recited in claim 4.  Whitehouse additionally teaches that the composition may comprise up to 95 wt% of an adhesive additive (page 35 lines 1-15) which reads on the additional additive recited in claim 2.
Regarding claim 5, Whitehouse teaches that the second PHA copolymer may be a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate-co-3-hydroxyvalerate) terpolymer comprising at least 70% of 3-hydroxybutyrate (page 29 line 27-page 30 line 11) which renders obvious the claimed terpolymer.
Regarding claim 6, Whitehouse teaches that the first PHA may have a molecular weight of from about 10,000 Daltons to 1.6 million Daltons (page 31 lines 6-14, claim 36).
Regarding claim 7, Zhao teaches that suitable nucleating agents include, inter alia, sorbitol [0053].  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected sorbitol as a nucleating agent in the composition modified Whitehouse because it was art recognized to be suitable for the purpose (see MPEP 2144.07).
Regarding claim 8, Whitehouse teaches that the composition may additionally comprise a filler (page 11 lines 5-6).  Whitehouse is silent regarding the claimed filler species and amounts.  Zhao teaches incorporating from 0.1 to 60 wt% of filler wherein said filler may be, inter alia, calcium carbonate [0055]. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Whitehouse by incorporating from 0.1 to 60 wt% of calcium carbonate into the composition because as it taught by Zhao, calcium carbonate in this range of amounts was art recognized to be suitable as a filler in PHA resin compositions.
Regarding claim 10, Zhao teaches incorporating from 0.1 to 20 wt% of a lubricant into PHA resin based compositions wherein said lubricant may be, inter alia, a fatty acid amide [0056].  As such, it would have been obvious to one of ordinary skill in the art to have modified the composition of Whitehouse by incorporating from 0.1 to 20 wt% of a fatty acid amide as taught by Zhao with the expectation of lubricating the polymer composition. The resulting composition would have rendered obvious the claimed composition.
Regarding claims 11 and 12, modified Whitehouse is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the teachings of modified Whitehouse encompasses compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that modified Whitehouse teaches compositions which are identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the compositions of modified Whitehouse would inherently meet the limitations of claims 11 and 12 (see MPEP 2112 II and V).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 17/482,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin and a nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 10, 13, and 14 of copending Application No. 17/482,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin and a nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11, 13, 15, and 16 of copending Application No. 17/482,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin and a nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2017/0342261 to Schmidt et al. – discloses moldable resin composition comprising from 1 to 99 wt% of a PHA polymer and from 1 to 99 wt% of a starch containing polymer [abstract, 0015-0022].  The PHA polymer may be a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) copolymer comprising from 85 to 95 mol% of 3-hydroxybutyrate monomer residues [0056-0057].  The composition may additionally comprise from 0.5 to 5 wt% of a nucleating agent which may be, inter alia, saccharin [0070]. 

· US 2022/0041823 to Hashiguchi et al. – discloses moldable resin composition comprising from mixture of at least two PHA resins wherein one resin is a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) copolymer comprising from 1 to 6 mol% of 3-hydroxyhexanoate [abstract, 0010-0014, 0023].  The composition may additionally comprise from 0.1 to 5 parts by weight of a nucleating agent which may be, inter alia, pentaerythritol [0048].

· CN 111995848 to Li et al. (copy provided herewith) – discloses biodegradable resin composition comprising from 85 to 95 wt% of least two biodegradable resins and from 0.08 to 4.5 weight parts of a nucleating agent [abstract, 0008, 0009].  Li teaches forming a bottle cap from the composition [0031].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782